EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Maki Hatsumi on 10/12/2021.

The application has been amended as follows: 
1. A diesel engine, comprising: 
an EGR line configured to recirculate a portion of exhaust gas, discharged from an engine body, to the engine body as a combustion gas;
an EGR cooler provided in the EGR line and configured to cool exhaust gas by coolant;
a coolant supplier configured to supply coolant to the EGR cooler;
a temperature sensor configured to measure a temperature of coolant in a water jacket of the engine body; and
a controller configured to increase an amount of supply of coolant to the EGR cooler,
wherein the coolant supplier comprises:
an exhaust gas cooling line configured to supply coolant of the water jacket of the engine body to the EGR cooler;

a coolant tank provided in the first coolant supply line and configured to store coolant:
a second coolant supply line configured to supply coolant of the coolant tank to the EGR cooler via a second three-way selector valve; and
a coolant pump provided in the first coolant supply line, and the controller is configured to activate[[s]] the coolant pump when the engine body is in operation and the temperature of coolant of the water jacket is lower or equal to a prescribed temperature.

2. The diesel engine according to claim 1, wherein an EGR valve is provided in the EGR line, and the controller is configured to activate the coolant pump when the EGR valve is open, when the engine body is in operation and the temperature of the coolant of the water jacket is lower or equal to the prescribed temperature.

3. The diesel engine according to claim 1, wherein the is configured to activate the coolant pump when the engine body is in operation and the temperature of the coolant of the water jacket is lower or equal to the prescribed temperature.

 is configured to activate[[s]] the coolant pump when an operating time of the engine body exceeds a body is lower or equal to the prescribed temperature.

5. The diesel engine according to claim 2, wherein the controller is configured to activate[[s]] the coolant pump when an open time of the EGR valve exceeds a preset prescribed open time, and when the engine body is in operation and the temperature of the coolant of the water jacket is lower or equal to the prescribed temperature.

6. The diesel engine according to claim 1, wherein the controller is configured to activate[[s]] the coolant pump when a temperature of exhaust gas discharged from the EGR cooler reaches or exceeds a preset prescribed temperature, and when the engine body is in operation and the temperature of the coolant of the water jacket is lower or equal to the prescribed temperature.

7. The diesel engine according to claim 2, wherein the is configured to activate the coolant pump when the engine body is in operation and the temperature of the coolant of the water jacket is lower or equal to the prescribed temperature.

8. The diesel engine according to claim 2, wherein the controller is configured to activate[[s]] the coolant pump when an operating time of the engine body exceeds a  the temperature of the coolant of the water jacket is lower or equal to the prescribed temperature.

9. The diesel engine according to claim 3, wherein the is configured to activate the coolant pump when an operating time of the engine body exceeds a preset prescribed operating time, and when the engine body is in operation and the temperature of the coolant of the water jacket is lower or equal to the prescribed temperature.

10. The diesel engine according to claim 2, wherein the controller is configured to activate[[s]] the coolant pump when a temperature of exhaust gas discharged from the EGR cooler reaches or exceeds a preset prescribed temperature, and when the engine body is in operation and the temperature of the coolant of the water jacket is lower or equal to the prescribed temperature.

11. The diesel engine according to claim 3, wherein the is configured to activate the coolant pump when a temperature of exhaust gas discharged from the EGR cooler reaches or exceeds a preset prescribed temperature, and when the engine body is in operation and the temperature of the coolant of the water jacket is lower or equal to the prescribed temperature.

 is configured to activate[[s]] the coolant pump when a temperature of exhaust gas discharged from the EGR cooler reaches or exceeds a preset prescribed temperature, and when the engine body is in operation and the temperature of the coolant of the water jacket is lower or equal to the prescribed temperature.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or reasonably suggest the arrangement of two three-way valves in the system of claim 1, relative to the coolant lines, coolant pump, coolant tank, and EGR cooler. The closest art, Matsumoto (U.S. 2021/0040878A1) and Quix (U.S. 2020/0141366A1), is not eligible as prior art due to later effective filing dates.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433. The examiner can normally be reached Monday - Thursday 9:30-7:30 PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747